PER CURIAM
We allow the state’s motion for reconsideration of our opinion, 117 Or App 357, 844 P2d 239 (1992), withdraw our opinion and affirm.
Pursuant to plea negotiations, defendant agreed to plead guilty to rape in the first degree and sexual abuse in the first degree. ORS 163.375; ORS 163.427. In return, the state dismissed a third charge. After we issued our opinion, the Supreme Court held, in State v. Adams, 315 Or 359, 847 P2d 397 (1993), that ORS 138.222(2)(d) precludes any appellate review of a sentence that results from an agreement between the state and the defendant. The state is correct that we are precluded from reviewing defendant’s claim of error that the trial court erred in sentencing him. See also State v. Johnston, 120 Or App 165, 851 P2d 1156, rev den 317 Or 272 (1993).
Reconsideration allowed; opinion withdrawn; affirmed.